Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Jacobsen et al. (US 7,829,213),
Claim 1:	Steele et al. in Figures 1-3 and 5 disclose an electrochemical element unit (20), in Figure 5, wherein the unit includes a plurality of electrochemical elements (24, in Figure 5) in a stacked state), comprising: 
a single metal substrate (3); 
a joining member (i.e. Steele disclose that in the electrochemical unit, the electrochemical elements and current collection plates are stacked in an alternating arrangement; Steele et al. disclose “…In preferred embodiments the peripheral region 8 of the foil substrate 3 is welded (e.g., laser) to one, in the embodiment the upper, surface 19a of the bipolar plate 19 to provide an excellent electrical contact. In a stack, the other, lower surface 19b of the adjacent bi-polar plate 19 is pressed against the porous anode layer 17 to establish electrical contact…” (col. 6: 41-17))This disclosure has been construed to mean that the bipolar plates serve as current collection plates (a joining member) by providing electrical contact between fuel cells in a stacked state and thus the electrochemical elements and the current collection plates are in an alternating arrangement when in a stacked state); and 
a plurality of electrochemical reaction portions (17, 13, 11) on an upper side of the metal substrate (3), wherein: 
the metal substrate (3) has a gas flow allowing region (9) that allows flowing of a gas between the upper side (3a) and a lower side (3b) of the metal substrate (3), 
each electrochemical reaction portion has at least an electrode layer (11 or 17), an electrolyte layer (13), and a counter electrode layer (11 or 17), and is arranged on/over the upper side of the metal substrate (3), 
the electrolyte layer (13) is arranged at least between the electrode layer (11 or 17) and the counter electrode layer (11 or 17). See also entire document.
Steele et al. do not disclose that the 
the joining member has a first gas passage on an upper side thereof, 
the electrode layer comes into contact with a first gas flowing through the first gas passage of the joining member and the gas flow allowing region, and 
the counter electrode layer at least comes into contact with a second gas different from the first gas.
Jacobsen et al. in Figure 6 disclose a current collection plate (e.g., corrugated duct 54) that is a metallic plate with a wavy shape (col. 3: 39-55 and col 12: 22-col. 13: 36).
Jacobsen et al. disclose that the porous conductive support may be a perforated metal sheet, sintered powder, a wire mesh, felt current collector or the like (col. 9: 19-20) and that the cathode may have a wire mesh or felt current collator that covers the array.
Jacobsen et al. in col. 11: 65-col. 12: 11 disclose “Note also that the embodiment shown in FIG. 4 has a cathode configuration that is open to the ambient air, Zin this embodiment, cathodes 50 of electrochemical cells 32 may have a wire mesh or felt current collector 52 that covers the array. In the current collection scheme of this embodiment, it is thereby possible to collect current at the edges of the flat plate 28 rather than perpendicular to the plane of the electrochemical device layer 32 of the apparatus. In an alternative embodiment, a support plate would be bonded to the cathodes of the electrochemical devices and a duct connected to the support plate as described above with respect to the anode. Alternatively, the duct could be bonded to the wire mesh or porous felt collector layer if one is used…”
Not that Jacobson et al. disclose “…To be stacked, the fuel cells require bipolar interconnects adjacent to each electrode that are electrically, but not ionically, conductive. The interconnects allow current generated in the cells to flow between cells and to be collected for use. These interconnects are typically formed into manifolds through which fuel and air may be supplied to the respective electrodes…” (col. 3: 42-49).
Jacobsen et al. in col. 5: 23-27 disclose “In another embodiment, interconnect layers are placed between the anode and cathode layers adjacent cells to provide electrical connection form cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the cells”.
Jacobsen et al. in col. 6: 5-7 disclose “FIG. 6 is a schematic cross-sectional view of two stacked unit cells and corrugated interconnect according to the invention”.
Jacobsen et al. in col. 10: 44-57 disclose “…an interconnect plate can be attached to the porous metal support plate by crimping, brazing or welding and the like. The interconnect plate preferably forms an enclosed channel that will allow fuel or oxidants to flow and permeate the porous support plate and the electrode. In other words, the interconnect plate functions as a gas duct. Unitary electrochemical device assemblies may be arrayed by interconnecting their support plates, or more preferably, electrochemical device cells may be arrayed in groups on a single support plate or stacked to increase the energy capacity of the system. A fuel cell apparatus according to the present invention may comprise a single cell or any suitable plurality of cells arranged in a planar array or in a three-dimensional Z(stacked) array”.
Jacobsen et al. in col. 12: 17-21 disclose “Stacking the cells anode to cathode can increase the total amount of energy that is produced by a solid-state fuel cello. Interconnect layers may be placed between the anode and cathode layers of adjacent cells to provide an electrical connection from cell to cell and to serve as a barrier between the cells to prevent the migration of fuel or oxidant between the electrodes”.
Jacobsen et al. disclose in col. 12: 48-52 disclose “The single unit cells may be stacked such that the interconnect duct 54 is in contact with the top or cathode support plate 59 of the adjacent cell. Although single unit cells are used as an illustration, it will be understood that multiple unit cells such as shown in FIG. 4 can be stacked”.
As understood by the examiner, the interconnect as shown in Figure 6 (reproduced below) has been formed into a wavy shaped metallic duct/plate 54 serving both as a current collector plate and a manifold to provide an electrical connection from cell to cell; and the porous support 56 in contact with the cathode can be a wire mesh or felt current collector (current collection layer), and that a lower tip of the wavy shape of the current collector is joined to the current collection layer of the adjacent element on the lower side of the current collection plate.

    PNG
    media_image1.png
    408
    880
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical element unit of Steele et al. by incorporating the joining member (i.e. current collector) of Jacobsen et al. such that the joining member has a first gas passage on an upper side thereof,  the electrode layer comes into contact with a first gas flowing through the first gas passage of the joining member and the gas flow allowing region, and the counter electrode layer at least comes into contact with a second gas different from the first gas.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collector (joining member) that would have facilitated vertical stacking of a plurality of planar arrays of electrochemical unit cells, provided an electrical connection from cell to cell and served as a barrier between the cells to prevent the migration of fuel or oxidant between the electrodes, thus increasing the total amount of energy that is produced by a solid-state fuel cell (col. 12: 15-17).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Jacobsen et al. further disclose that the joining member does not have gas permeability (the joining member provides a barrier between cells to prevent migration of fuel or oxidant between the cells.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Jacobsen et al. further disclose that the joining member has electrical conductivity (i.e. the joining member may be placed between the anode and cathode layers of adjacent cells to provide an electrical connection from cell to cell).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Steel et al. disclose that the electrolyte layer is gas-tight (col. 1: 21-32; and claim 39, which disclose solid electrolytes similar to those instantly defined as gas0tight).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Steele et al. combination discloses that the electrolyte layer (13 of Steele, and 40 in Figure 5 of Jacobsen et al.) separates the first gas and the second gas from each other.
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Chung et al. further disclose that the plurality of electrochemical reaction portions (e.g., 20 in Figure 5) are electrically connected in parallel (paragraph [0104]). 
Claim 19:	The rejection of claim 19 is as set forth above in claim 1 wherein Steele et al. combination, in particular, Jacobsen et al., further disclose that the electrochemical element unit causes a power generation reaction.
Claim 20:	The rejection of claim 20 is as set forth above in claim 1 wherein the recitation “the electrochemical element unit causes an electrolysis reaction” has been considered and construed as a process limitation.
However, given that the electrochemical element unit of the Steele et al. combination is structurally similar to that instantly claimed, the electrochemical element unit of the Steele et al. combination appears capable of providing the recited process limitation.

5.	Claims 4-6, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of Chung et al. (US 20070134539).
Steele et al. and Jacobsen et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 4 and 5:	The Steele et al. combination does not disclose that the metal substrate has a plurality of gas flowing allowing regions that are separated from each other, and wherein the electrode layer is arranged so as to cover at least one of the gas flow allowing regions.
Chung et al. in Figures 1-8 discloses a metal substrate (support 5) having a plurality of gas flowing allowing regions (flow passages 12 or 22) that are separated from each other, and an electrode layer (paragraph [0066]) arranged so as to cover at least one of the gas flowing allowing regions (12 or 22) (paragraphs [0047]-[0094]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical element unit of the Steel et al. combination in light of the teaching of Chung et al. such that the metal substrate has a plurality of gas flowing allowing regions that are separated from each other, and wherein the electrode layer is arranged so as to cover at least one of the gas flow allowing regions.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid oxide fuel cell module that would obviated the need for a separate gas flow passage layer or current collecting layer for electrical connection and thus would be simple-structured, easily manufacturable, convenient and mass-producible, and noticeably increased in current density due to a small internal resistance of an electrode and manufacturable in large size and large capacity (paragraphs [0018]-[0020]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 4 wherein Chung et al further discloses that the electrode layer (paragraph [0066]) is provided for at least one of the gas flow allowing regions (paragraph [0066]), and wherein the electrolyte layer is arranged so as to cover at least each of the gas flow allowing regions (flow passages 12 or 22) or the electrode layer.
Claim 9:	The Steele et al. combination does not disclose that the plurality of electrochemical reaction portions is formed with gaps therebetween.	Chung et al. in Figures 1-8 disclose that the plurality of chemical reaction portions (e.g., 20 in Figure 5) are formed with gaps therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical element unit of the Steele et al. combination in light of the teaching of Chung et al. such that the plurality of electrochemical reaction portions are formed with gaps therebetween.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid oxide fuel cell module that would obviated the need for a separate gas flow passage layer or current collecting layer for electrical connection and thus would be simple-structured, easily manufacturable, convenient and mass-producible, and noticeably increased in current density due to a small internal resistance of an electrode and manufacturable in large size and large capacity (paragraphs [0018]-[0020]).
Claim 14:	The Steele et al. combination does not disclose that the plurality of the electrochemical element units is arranged in a grouped state.
Chung et al. discloses a plurality of electrochemical element units (e.g., 20 in Figure 5) are arranged in a group.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the electrochemical element units of the Steele et al. combination in light of the teaching of Chung et al. such that the plurality of the electrochemical element units of the Steele et al. combination is arranged in a grouped state.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid oxide fuel cell module that would obviated the need for a separate gas flow passage layer or current collecting layer for electrical connection and thus would be simple-structured, easily manufacturable, convenient and mass-producible, and noticeably increased in current density due to a small internal resistance of an electrode and manufacturable in large size and large capacity (paragraphs [0018]-[0020]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein the Steele et al. combination discloses that the joining member (of Jacobsen as shown in Figure 6 reproduced above) has a second gas passage on a lower side thereof (i.e. cathode flow channel/duct), and wherein the plurality of the electrochemical element units (of Chung et al. as shown e.g., in Figure 5) are arranged such that a gas flowing through the second gas passage (12 or 22) of each of the plurality of electrochemical element units comes into contact with the counter electrode layer of an adjacent one of the plurality of the electrochemical element units.
6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2013077450 (hereafter JP ‘450).
Steele et al. and Jacobsen et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	The Steele et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region where the metal substrate and the electrode layer are in contact.
JP ‘450 in Figures 1-3 discloses that on/over the upper side of the metal substrate (A), a metal oxide film is formed in at least a region where the metal substrate (A) and the electrode layer (B or D) are in contact (paragraphs [0046]-[0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal substrate of the Steele et al. combination by incorporating the metal oxide of JP ‘450.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal substrate with a metal oxide film that would have prevented a metal partition material and a porous layer material from deteriorating (paragraph [0047]), thus providing a solid oxide battery excellent in strength.
Claim 12:	The Steel et al. combination does not disclose that on/over the upper side of the metal substrate, a metal oxide film is formed in at least a region that is covered by neither the electrode layer, the electrolyte layer, nor the counter electrode layer.
JP ‘450 in Figures 1-3 discloses that on/over the upper side of the metal substrate (A), a metal oxide film is formed in at least a region that is covered by neither electrode layer (B or D), the electrolyte layer (c), nor the counter electrode layer (paragraphs [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal substrate of the Steele et al. combination b incorporating the metal oxide of JP ‘450.
One having ordinary skill in the art would have been motivated to make the modification to provide a metal substrate with a metal oxide film that would have prevented a metal partition material and a porous layer material from deteriorating (paragraph [0047]), thus providing a solid oxide battery excellent in strength.
Claim 13:	The rejection of claim 13 is as set forth above in claim 12 wherein JP ‘450 further discloses that the metal oxide film is an oxide that contains at least a metal element (e.g., nickel) included in the metal substrate.

7.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 6,794,075) in view of Jacobsen et al. (US 7,829,213) as applied to claim 1 above, and further in view of JP 2014232678 (hereafter JP ‘678).
	Steele et al. and Chung et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 16-18:		The Steele et al. combination does not disclose a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical element unit or the electrochemical module (claim 16), an inverter that extracts electrical power from the electrochemical element unit or the electrochemical module (claim 17), and a waste heat management unit that reuses heat discharged from the electrochemical device.
JP ‘678 discloses a fuel supply unit that supplies a fuel gas containing a reducible component to the electrochemical element unit or the electrochemical module (claim 16), an inverter that extracts electrical power from the electrochemical element unit or the electrochemical module (claim 17), and a waste heat management unit that reuses heat discharged from the electrochemical device (paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical elements unit of the Steele et al. combination in light of the teaching of JP ‘678.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell power generation facility that would have been capable of generating power with high efficiency and stably while suppressing device (cost (abstract).

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729